DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/22/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Application 17/179,791 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
The amendments made to claims 20, 21, 23, 24, 28, 29, and 37 and the addition of new claims 38 and 39 in the response filed 12/22/21 is acknowledged.
Claims 20-39 are now pending in the application, with claims 28-36 remaining as previously withdrawn.
Claims 20-27 and 37-39 are examined below.
Response to Arguments
Applicant’s arguments with respect to claim(s) 20-27 and 37-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 20-27 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 20 and 38, the claims recite the limitation “wherein said first plurality of perforations, said second plurality of perforations, or said bite line are adapted to extend to a region for at least one molar” in lines 12-13 and 1-3 of the claims, respectively. While [0053] of the instant specification describes the unformed tray being molded to each tooth, the specification does not specify that the second plurality of perforations are adapted to extend to a region for at least one molar. Fig. 8 shows the first plurality of perforations and bite line extending to at least one molar, but it does not show the second plurality of perforations doing so. Furthermore, just because the first plurality of perforations extend to at least one molar, the second plurality of perforations cannot be assumed to do so as well, because the perforations do not extend to the same exact point at the ends of the U-shaped tray, as shown in fig. 2. The second/inner plurality of perforations do not extend as far back as the first plurality do; thus, it cannot be determined whether they extend to the molars or not when worn. 
Regarding claims 21-27, the claims are rejected under 35 U.S.C. 112(a) by virtue of their dependence on claim 20.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-27 and 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirshberg US 2012/0017922 A1 in view of Small US 2012/0325225 A1.
Regarding claim 20, Hirshberg discloses a mouth guard 100 (fig. 1 and [0009]), comprising: a first surface and an opposite second surface (fig. 1, the first surface being the outer surface of the U-shaped mouth guard shown; fig. 5, the second surface being the inner surface of the U-shaped mouth guard shown, which forms the inner channel); a first plurality of perforations 24A-C/34A-C/14A-C extending entirely through said first surface to said second surface (figs. 2, 4A, 4B, and 5, and [0042]-[0043], the first plurality of perforations being the perforations formed along the outer flange of the U-shaped mouthguard); a second plurality of perforations 16A-C/36A-C/26A-C extending entirely through said first surface to said second surface (fig. 5 and [0044]-[0045]), a bite line 112/142/172 separating said first plurality of perforations 24A-C/34A-C/14A-C from said second plurality of perforations 16A-C/36A-C/26A-C (fig. 5, transverse wall 112/142/172 forms the bottom surface of the channel that separates the inner wall from the outer wall, and forms the bite line when in use), wherein said first plurality of perforations 24A-C/34A-C/14A-C, said second plurality of perforations 16A-C/36A-C/26A-C or 
Hirshberg is silent on said surfaces being substantially planar and defining a substantially constant thickness between them; said first plurality of perforations having a first row and a second row, wherein perforations in said first and second rows are laterally offset; said second plurality of perforations having a first row and a second row, wherein perforations in said first and second rows are laterally offset.
However, Small teaches a mouth guard 300 (fig. 3 and [0017]), comprising: a first surface and an opposite second surface, said surfaces being substantially planar and defining a substantially constant thickness between them (fig. 3, the side view of the blank 300 is substantially planar, since the majority of the left, first surface and right, second surface is flat; there is a substantially constant thickness between them, because except for the portion 210, the majority of the blank has a constant thickness); a first plurality of perforations 102 having a first row and a second row, wherein perforations 102 in said first and second rows are laterally 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the mouth guard of Hirshberg such that said surfaces are substantially planar and define a substantially constant thickness between them; said first plurality of perforations having a first row and a second row, wherein perforations in said first and second rows are laterally offset; said second plurality of perforations having a first row and a second row, wherein perforations in said first and second rows are laterally offset, as taught by Small, since providing the mouth guard as an initially planar blank would allow it to be customized and deformed directly to the user’s teeth ([0008]); furthermore, having two rows of the first and second plurality of perforations would increase the amount of air and saliva flow.

    PNG
    media_image1.png
    682
    902
    media_image1.png
    Greyscale

Regarding claim 21, Hirshberg in view of Small discloses the claimed invention as discussed above.
Hirshberg further discloses a plurality of cusps 10/20/30 on an outer edge portion of a perimeter and a plurality of lobes on said outer edge portion, wherein a cusp 10/20/30 is located between the lobes (figs. 1 and 2, cusps 10/20/30 are formed along the upper perimeter, which naturally form lobes between the cusps), wherein said at least one cusp 10/20/30 is adapted to dissipate the shearing forces (the cusps 10/20/30 are capable of dissipating shearing forces, particularly since the mouth guard can be made of resilient rubber).
Regarding claim 22, Hirshberg in view of Small discloses the claimed invention as discussed above.

However, Small further teaches said mouth guard 300 being constructed of randomly distributed, randomly oriented interwoven strands of polycaprolactone molecules of random shapes and sizes to increase abrasion resistance of said mouth guard ([0033], the blank is made from polycaprolactone; as evidenced by Sigma Aldrich (NPL attached), polycaprolactone is a semi-crystalline polyester, and according to p. 31 of the Plastics Engineering article (NPL also attached), semi-crystalline materials are partly amorphous and thus feature randomly oriented, random interwoven molecular strands as shown in figure 6; the strands can be seen having varying shapes and sizes; using polycaprolactone would increase abrasion resistance relative to other more brittle materials).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the mouth guard of Hirshberg in view of Small to be constructed of randomly distributed, randomly oriented interwoven strands of polycaprolactone molecules of random shapes and sizes to increase abrasion resistance of said mouth guard, as taught by Small, since polycaprolactone is capable of being softened and then conformed directly to the mouth and teeth of the user ([0033]).
Regarding claim 23, Hirshberg in view of Small discloses the claimed invention as discussed above.
Hirshberg further discloses individual perforations of said first and second pluralities of perforations 24A-C/34A-C/14A-C/16A-C/36A-C/26A-C having a circular cross section ([0042]-[0045] describe these breathing holes as having circular shape). 
Regarding claim 24, Hirshberg in view of Small discloses the claimed invention as discussed above.

Hirshberg is silent on said first and second rows of said first plurality of perforations being arranged in two parallel rows adjacent said outer edge portion, wherein said first and second rows of said second plurality of perforations are arranged in two parallel rows adjacent an inner edge portion, and wherein said first and second rows of said first plurality of perforations extend at a substantially constant distance from said first and second rows of said second plurality of perforations.
However, Small further teaches said first and second rows of said first plurality of perforations 102 being arranged in two parallel rows adjacent said outer edge portion (annotated fig. A, arranged in parallel rows adjacent the upper/outer edge portion), wherein said first and second rows of said second plurality of perforations 102 are arranged in two parallel rows adjacent an inner edge portion (annotated fig. A, arranged in parallel rows adjacent the lower/inner edge portion when the device is worn), and wherein said first and second rows of said first plurality of perforations 102 extend at a substantially constant distance from said first and second rows of said second plurality of perforations 102 (annotated fig. A, the two pluralities of perforations being distanced at a constant distance across the width of the blank).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified said first and second plurality of perforations of Hirshberg in view of Small such that said first and second rows of said first plurality of perforations are arranged in two parallel rows adjacent said outer edge portion, wherein said first and second rows of said second plurality of perforations are arranged in two parallel rows adjacent an inner edge portion, and wherein said first and second rows of said first plurality of perforations extend at a substantially constant distance from said first and second 
Regarding claim 25, Hirshberg in view of Small discloses the claimed invention as discussed above.
Hirshberg is silent on individual perforations being spaced from one another by a distance of approximately a perforation diameter away from an adjacent perforation.
However, Small further teaches individual perforations being spaced from one another by a distance of approximately a perforation diameter away from an adjacent perforation (annotated fig. A, where the individual perforations are adjacent/near each other and are separated by approximately a perforation diameter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified said first and second plurality of perforations of Hirshberg in view of Small such that individual perforations being spaced from one another by a distance of approximately a perforation diameter away from an adjacent perforation, as taught by Small, which provides evenly spaced increments between perforations by which saliva and air can travel through the mouthguard. 
Regarding claim 26, Hirshberg in view of Small discloses the claimed invention as discussed above.
Hirshberg is silent on said mouth guard being formed of a substantially incompressible, constant volume material.
However, Small further teaches said mouth guard 300 being formed of a substantially incompressible, constant volume material ([0033], the mouthguard is in a rigid configuration when cooled).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified said mouth guard of Hirshberg in view of 
Regarding claim 27, Hirshberg in view of Small discloses the claimed invention as discussed above.
Hirshberg is silent on there being a greater number of perforations in said first plurality of perforations compared with said second plurality of perforations.
However, Small further teaches there being a greater number of perforations in said first plurality of perforations 102 compared with said second plurality of perforations 102 (annotated fig. A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified said mouth guard of Hirshberg in view of Small so that there is a greater number of perforations in said first plurality of perforations compared with said second plurality of perforations, as taught by Small, since the outer wall of the mouth guard has larger surface area than the inner wall of the mouth guard. 
Regarding claim 37, Hirshberg discloses a mouth guard 100 (fig. 1 and [0009]), comprising: a first surface and an opposite second surface (fig. 1, the first surface being the outer surface of the U-shaped mouth guard shown; fig. 5, the second surface being the inner surface of the U-shaped mouth guard shown, which forms the inner channel); a first plurality of perforations 24A-C/34A-C/14A-C arranged in an outer U-shaped arc along at least said first surface (figs. 2, 4A, 4B, and 5, and [0042]-[0043], the first plurality of perforations being the perforations formed along the outer flange of the U-shaped mouthguard); a second plurality of perforations 16A-C/36A-C/26A-C arranged in an inner U-shaped arc along at least said first surface (fig. 5 and [0044]-[0045]), a U-shaped bite line 112/142/172 located between said first 24A-C/34A-C/14A-C and second pluralities of perforations 16A-C/36A-C/26A-C (fig. 5, transverse wall 112/142/172 forms the bottom surface of the channel that separates the inner wall from the outer wall, and forms the bite line when in use), said bite line 112/142/172 adapted 
Hirshberg is silent on said surfaces being planar; said first plurality of perforations comprised of two rows of perforations; said second plurality of perforations comprised of two rows of perforations.
However, Small teaches a mouth guard 300 (fig. 3 and [0017]), comprising: a first surface and an opposite second surface, said surfaces being planar (fig. 3, the side view of the blank 300 is substantially planar, since the majority of the left, first surface and right, second surface is flat); a first plurality of perforations 102 comprised of two rows of perforations (please see annotated fig. A, which shows the first plurality of perforations 102 having a top first row and a bottom second row); a second plurality of perforations 102 comprised of two rows of perforations (please see annotated fig. A, which shows the second plurality of perforations 102 having a top first row and a bottom second row).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the mouth guard of Hirshberg such that said surfaces are planar; said first plurality of perforations comprised of two rows of perforations; said second plurality of perforations comprised of two rows of perforations, as taught by Small, since providing the mouth guard as an initially planar blank would allow it to be customized and deformed directly to the user’s teeth ([0008]); furthermore, having two rows of the first and second plurality of perforations would increase the amount of air and saliva flow.
Regarding claim 38, Hirshberg in view of Small discloses the claimed invention as discussed above.
Hirshberg further discloses said first plurality of perforations 24A-C/34A-C/14A-C, said second plurality of perforations 16A-C/36A-C/26A-C or said bite line 112/142/172 are adapted to extend to a region for at least one molar on said first surface (fig. 5, the claimed perforations and bite line are capable of extending to at least one molar depending on the size of the user’s dental arch).
Regarding claim 39, Hirshberg in view of Small discloses the claimed invention as discussed above.
Hirshberg further discloses said first and second surfaces being bounded by an outer edge portion having a plurality of lobes separated by cusps 10/20/30 (figs. 1 and 2, cusps 10/20/30 are formed along the upper, outer perimeter, which naturally form lobes between the cusps), and an inner edge portion having two lobes (fig. 3 and [0040], the upper perimeter of the inner wall comprises breathing cavities 12/22, which naturally form lobes in between).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Marumori et al. US 8,784,100 B2
Perischetti US 6,079,977
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/            Examiner, Art Unit 3786